Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-3 and 5-12 are pending. Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse during an telephonic interview on 01/13/2021. Confirmation of the election is in applicant’s arguments page 5, filed 04/28/2021. Accordingly, claims 1-3 and 5-9 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 04/28/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(a) rejection of claims 1-3 and 5-9 in the non-final mailed 02/03/2021 is withdrawn. The amendments to the claims clarified the inert aromatic solvent. 
The 112(b) rejection of claim 4 in the non-final mailed 02/03/2021 is withdrawn. Claim 4 has been canceled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘152 (USPGPub 2012/0123152, Published 05-2012, which is the English equivalent to WO2011003532 (Reference D3 in the Written Opinion for PCT/EP2019/051675).

Interpretation of Claims

    PNG
    media_image1.png
    468
    648
    media_image1.png
    Greyscale

Scope of the Prior Art


    PNG
    media_image2.png
    264
    509
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    317
    500
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    272
    498
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    479
    513
    media_image5.png
    Greyscale

	Concerning the quenching, 152 goes on to teach (par. 47) the use of suitable liquid streams “quenching liquors” to stop the reaching between the amines and the 
	Concerning step b), 152 teaches (par. 135) this step.
	Concerning step c), 152 teaches (par. 150) this step with a resulting concentration of the solvent being 0.2 wt% in the phosgene gas.
	Concerning step d), 152 teaches (par. 136) to recycle the phosgene gas stream to the phosgenation reaction.
	Concerning claim 5, 152 teaches (par. 134) the isocyanate stream was distilled to give purified isocyanate.
Concerning claim 6, 152 teaches (par. 35) 1,6-diaminohexane.
	Concerning claim 7, 152 teaches (par. 150) the phosgene gas obtained from the stripping column is withdrawn from the top at 2 bar and teaches (par. 101) temperatures of 5-70C. These pressure/temperature ranges overlap the instant pressure/temperature ranges.
Concerning instant claims 8-9, 152 (par. 150) the phosgene gas is produced from a stripping column having theoretical plates (instant distillation column) and teaches (par. 94) a feed input at the top of the column, wherein liquid phosgene is added and teaches (par. 92) the column having an enrichment section.	

Ascertaining the Difference
	152 teaches (working example 5) a phosgene stream having 0.2 wt% but does not teach in working example 5 quenching the reaction products, utilizing quench liquids chlorobenzene and/or dichlorobenzene, recycling of the generated gaseous phosgene stream, working up the isocyanate to obtain the product, the instant amine of claim 6, the temperatures of instant claim 7, nor the addition of the phosgene liquid stream into the top of the distillation column that houses an enrichment section. However, these deficiencies are cured from the disclosure of reference 152 as written above.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 152 to arrive at the instant invention with a reasonable expectation of success.
For example, the ordinary artisan would have performed a phosgenation reaction involving phosgene and the instant amine (see 152 Example 5, par.35) to produce the corresponding isocyanate and recycle a gaseous phosgene stream having 0.2 wt% back to the phosgenation reaction. The ordinary artisan would have done so with a reasonable expectation of success because 152 teaches (example 5 and above cited disclosures) to do so. Upon doing so and combining the above cited teachings of 152, the ordinary artisan would have arrived at the instant invention.
The temps., pressures, wt %’s taught by 152 overlap the instant temps., pressures, wt %’s. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues hindsight reconstruction was utilized to arrive at the instant invention.
Examiner’s response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The reason supplied in the above rejection for selecting the instant wt% was, “For example, the ordinary artisan would have performed a phosgenation reaction involving phosgene and the instant amine (see 152 Example 5, par.35) to produce the 
NOTE example 5 of 152 does teach the phosgene gas containing approx.. 0.2 wt%.
Applicant argues:
Applicant argues “If no quenching step with a solvent is involved, the load of (chlorinated) aromatic solvents also in the downstream processes will be lower. Therefore, it is not surprising that in example 5 the phosgene gas stream contains only about 0.2 wt.% of solvent. Furthermore, example 5 refers to example 1 which teaches the use of only dichlorobenzene (paragraph [0135]: " ... a solution consisting of ODB and phosgene is obtained at the liquid level ... ") and the resulting solution is pumped into the desorption column. The lower vapor pressure of dichlorobenzene versus chlorobenzene (and, of course, benzene) further reduces the amount of solvent that would leave the desorption stage with the phosgene gas. Where monochlorobenzene (MCB) is used, the solvent in the recycle phosgene would again be much higher than that mentioned in example 5. 
However, to one of ordinary skill in the art following the teaching of Bruns et al., it would not be obvious to make the effort to limit the concentration of benzene, monochlorobenzene, or o-dichlorobenzene in the recycle phosgene stream to suppress formation of hexachlorobenzene (HCB). There are numerous statements in Bruns et al. 
At paragraphs [0036-0037], Bruns et al. recommend introducing vapors of inert solvents, which may be "halogen substituted aromatic hydrocarbons such as chlorobenzene or o-dichlorobenzene", in the evaporation of amines to reduce thermal stress on those amines. 
At paragraph [0038], Bruns et al. state that the phosgene is optionally diluted with 
"vapors of an inert solvent, e.g. optionally halogen-substituted aromatic hydrocarbons such as chlorobenzene or o-dichlorobenzene." 
Finally, at paragraph [0101], Bruns et al. describe the phosgene gas stream in more detail: "This stream can also contain up to 20 wt.-% of vaporous solvent,[ ... ] and particularly preferably between 5 wt.-% and up to 10 wt.% of solvent, based on the weight of the gas stream."
Examiner’s response:
Upon reading par. 101, reference 152 explicitly recites ranges that overlap the instantly claimed ranges and teaches motivation to achieve those ranges. For example, 152 teaches “To optimize the energy input, it is reasonable to allow this gas stream (instant phosgene) to have a certain solvent content, which is normally at least 5 ppm by weight, preferable at least 10 ppm by weight and particularly preferably at least 25 ppm by weight, based on the weight of the gas stream”.
So, while 152 does teach (par. 101) the phosgene stream can have 20 wt.-% of vaporous solvent, 152 also teaches motivation to assure the phosgene stream has 5ppm of the solvent. This is clear motivation to supply effort to limit the concentration of 
Concerning the teaching of 152 (par. 36-37) wherein solvent is added directly to the reactants, instant claim 1 uses comprising language and thus allows for addition of the solvent to the reactants.
Therefore, even though the instant recovered/recycled phosgene is limited by the amount of inert solvent, any additional phosgene or amine for that matter may have any amount of benzene, monochlorobenzene, or o-dichlorobenzene.
This would appear to allow for the formation of hexachlorobenzene (HCB).
Applicant argues:
Reference 152 would lead to an increased amount of HCB and does not provide a link to the production of HCB from the addition of benzene, monochlorobenzene, or o-dichlorobenzene in the recovered/recycled phosgene.
Examiner’s response:
The instant claims make no requirement for HCB levels nor do they exclude the addition of the purported troublesome solvents to freshly added phosgene and/or the amine reactants and/or the reaction in general. Therefore, it is uncertain if the claims even prevent the manufacturing of the purported unwanted hexachlorobenzene by excluding the inert solvents solely from the recovered/recycled phosgene.
Applicant argues:
Therefore, applicant contends that nothing in the teaching of Bruns et al. would lead one of ordinary skill in the art to the instantly claimed invention.


Examiner’s response:
152 does teach (par. 101) the phosgene stream can have 20 wt.-% of vaporous solvent, however, 152 also teaches (par. 101) motivation to assure the phosgene stream has 5ppm of the solvent. Therefore, not all of reference 152 points to having high levels of solvent in the recovered/recycled phosgene. 
	
	Conclusion
	Claims 1-3 and 5-9 are rejected. No claims allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/YEVGENY VALENROD/Primary Examiner, Art Unit 1628